DETAILED ACTION
Summary
This Office action is in response to reply dated February 10, 2022.  Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The claims of Application No. 17/342,515 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,546,439.  Although the claims at issue are not identical, they are not patentably distinct from each other because at least claims 14 and 17 of U.S. Patent No. 10,546,439 recite “…cause the device to perform operations comprising: receiving, from a first wearable device…a first wearable device signal…receiving, from a second wearable device…a second wearable device signal…authenticating the user for use of the first user account based on a first combination of the first wearable device signal and the second wearable device signal…” and “…wherein the user is automatically logged out of the first user account when the device stops receiving one of the first and second wearable device signals from the first and second wearable devices.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…authenticating the user for the process, via the third device, based on the first signal and the second signal; launching the process via the third device of the user based on the authenticating…and ending the process on the third device when the at least one of the first signal or the second signal has ended.”  The word “via” is defined by Dictonary.com as “by a route that touches or passes through; by way of”, and Collins Dictionary as “If you go somewhere via a particular place, you go through that place on the way to your destination”.  Using at least these definitions, it is unclear how the user can be authenticated for the process, or even launch the process, “via the third device, based on the first signal and the second signal”, when the third device never receives the first signal from the second device.  In addition, it is unclear how the process can end on the third device when it never receives the first signal from the second device.  The use of “via” in the claims appears broader that what it actually means.
Moreover, this is further supported by reviewing Applicant’s specification.  In Applicant’s specification, authenticating the user for the process, launching the process and ending the process all occur on the first device (see at least the following paragraphs in U.S. 2021/0295629 A1).  The second and third devices are simply wearables that transmit their first and second (unique) signals for reception at the first device to at least authenticate the user.  For example, paragraph [0016] states “If so, the wearable device may send a signal, such as a short range wireless signal, Bluetooth Low Energy or the like, to the user device and the user device may authenticate the user based on the signal received from the wearable device.”  Paragraph [0024] states “A user 105, such as a sender or consumer, utilizes user device 110 to perform a transaction using payment provider server 170. User 105 may utilize user device 110 to initiate a payment transaction, receive a transaction approval request, or reply to the request.”  Paragraph [0060] states “In an embodiment, if the user device 110 detects the signals from the wearable device 104 indicating that the user 105 is wearing the wearable device 104, the user device 110 may automatically authenticate the user 105 or log the user 105 into the designated account 
For at least the reasons identified above, the claim is rendered indefinite.  Claims 2-7 are rejected by virtue of their dependency.
Claims 8 and 15 are rejected as outlined above because they recite the same limitations as claim 1.  Claims 9-14 and 16-20 are rejected by virtue of their dependency.

Response to Arguments
Applicant's arguments regarding Alikhani (U.S. Patent 9,426,132), filed February 10, 2022, have been fully considered but are moot in view of the new ground of rejection.
With respect to Applicant’s support for the claimed subject matter (see page 7 of the remarks), paragraphs [0021], [0059] and [0067] also illustrate that the word “via” used in the claims is broader than its known definition.  For example, paragraph [0021] states “In an embodiment, the user device may automatically authenticate the user for a user account without requiring the user to enter credentials, such as passwords or login IDs, when the user device receives the unique signal from the wearable device indicating that the wearable device is still worn by the user. In another embodiment, the user device may…keep the user logged in as long as the user device receives the unique signal from the wearable device indicating that the wearable device is still worn by the user. The user device may log the user out of the account when the user device no longer receives the unique signal from the wearable device indicating that the wearable device is no longer worn by the user or is separated from the user.”  Paragraph [0059] states “At step 510, the user device 110 may allow the user 105 to select or input authentication settings for the designated accounts with regard to the signals.  In particular, the user 105 may customize the authentication process for the designated accounts with regard to whether the unique signals are received by the user device 110, e.g., whether the wearable device 104 is worn by the user 105.  For example, if the user device 110 determines that the user 105 is wearing the wearable device 104 based on the signals received from the wearable device 104, the user device 104 may keep the user 105 logged in as long as the user device 110 continues to receive signals from the wearable device indicating that the user 105 is still wearing the wearable device.”  Paragraph [0067] states “If the user device 110 stops receiving the signals from the 
Based on the paragraphs above, while the third device is a part of the authentication process, the authentication is not performed via the third device, it is performed via the first device which receives the first and second signals from the second and third devices.  It is unclear how the third device can perform authentication if it never receives at least the first signal which is received at the first device.  Moreover, as outlined above in the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, it is unclear how the process can be launched or can end on the third device when it never receives the first signal from the second device.  For at least these reasons, the word “via” renders its associated limitations indefinite.
Note rejections under 35 U.S.C. 102 or 35 U.S.C. 103 could not be applied to the claims as currently constructed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687